DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Specie I, i.e. claims 2-5 & 8-18, in the reply filed on November 23, 2020 is acknowledged.

Specification
The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g., pending, patented, abandoned, etc.) and publication numbers should be provided for an applications that have been published.  Specifically, in the “Cross Reference to Related Applications” on page 1, line 4-5 of the disclosure requires correction.  Furthermore, any references to attorney docket numbers appearing therein should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 19 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 & 8-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wenger et al. (US 2006/0247753).
Wegner et al. discloses, 

1.    A kit for implantation of a subcutaneous lead comprising {e.g., [0001] & (Fig 2B)}: a subcutaneous lead (e.g., element 28) having a plurality of electrodes (e.g., elements 313/323) thereon and a distal tip (e.g., via the disclosed distal end 407 comprising the segment 411) having an opening for use in attaching to another element; an anchoring device comprising (e.g., via the disclosed fixation tip 382): one or more arms (e.g., via the disclosed fixation members 402); a body coupling the one or more arms together and having a nose on one end thereof; and an attachment feature for attaching to the distal tip of the subcutaneous lead {e.g., [0027]-[0031], [0046] & (Figs 2AB & 5AB)}.

2.  The kit of claim 1 wherein the attachment feature of the anchoring device comprises a post (e.g., via the disclosed fixation members 422) extending in a lateral direction relative to a direction from the 

3.   The kit of claim 2 further comprising a securing piece for securing to the post, wherein the securing piece and the post snap fit together (e.g., via the disclosed tip retention member 408, [0046]-[0047]).

4.   The kit of claim 3 wherein the securing piece and attachment feature and body are configured to mate together with the distal tip of the subcutaneous lead to form a smooth transition therebetween (e.g., [0046]-[0047]).

5.    The kit of claim 2 wherein the post includes an expanded portion configured to pass through the opening in the tip of the subcutaneous lead in a snap-through fashion and remain secured to the subcutaneous lead after passing through the opening (e.g., [0046]-[0047]).

8.   The kit of claim 1 wherein the attachment feature of the anchoring device comprises a hook for passing into the opening in the tip of the subcutaneous lead (e.g., [0046]-[0047]).

9.  The kit of claim 8 wherein the attachment feature of the anchoring device includes a latch adapted to allow the hook to pass into the opening in the tip of the subcutaneous lead, but preventing escape therefrom (e.g., [0046]-[0047]).

10. The kit of claim 1 wherein the body of the anchoring device comprises a bore having a closed end near the nose and an open end for receiving a portion of the distal tip of the subcutaneous lead, and the attachment feature is a suture secured to the body within the bore (e.g., [0046]-[0047]).

11.  The kit of claim 10 wherein the suture is long enough to allow the lead to be outside the bore while remaining attached to the suture (e.g., [0046]-[0047]).

12. The kit of claim 1 wherein the attachment feature of the anchoring device is a tab having an opening therethrough to allow an attachment member to be used to secure the tab to the opening in distal tip of the subcutaneous lead (e.g., [0046]-[0047]).

13.  The kit of claim 1 wherein the arms, body and attachment feature of the anchoring device are formed of a single piece (e.g., [0046]-[0047]).

14.  The kit of claim 1 wherein the anchoring device comprises a dissolvable portion (e.g., via the disclosed soluble end cap 666) that acts as a filler during implant of the anchoring device and subcutaneous lead into a patient, the dissolvable portion adapted to dissolve after implantation to create a space between the body and the anchored subcutaneous lead after implantation {e.g., [0053] & (Figs 12A-C)}.

15.   The kit of claim 1 wherein the arms of the anchoring device are flexible and configured to collapse for introduction through an introducer sheath (e.g., via the disclosed tunneling sheath 424).

16.  The kit of claim 1 wherein the arms of the anchoring device include a radiopaque coating thereon {e.g., [0053] & (Figs 12A-C)}.



18.  The kit of claim 1 wherein the attachment feature of the anchoring device is located on a proximal end of the body, and the nose is located on the distal end of the body {e.g., [0027]-[0031], [0046] & (Figs 2AB & 5AB)}.

19.  A kit for implantation of a subcutaneous lead comprising: a subcutaneous lead having a plurality of electrodes thereon and a distal tip having an opening for use in attaching to another element; an anchoring device comprising: one or more arms; a body coupling the one or more arms together and having a nose on one end thereof; and a means for attaching to the distal tip of the subcutaneous lead {e.g., [0027]-[0031], [0046] & (Figs 2AB & 5AB)}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040.  The examiner can normally be reached on Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE F LAVERT/Primary Examiner, Art Unit 3792